Opinion issued August 8, 2017




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-16-00377-CV
                            ———————————
                GEORGE MYER COMPANY INC., Appellant
                                        V.
 MOUNTAIN TOP AND COAST PROPERTIES, LLC AND KAH K. TAN
   D/B/A KELLER WILLIAMS REALTY SOUTHWEST, Appellees


                    On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-23751


                          MEMORANDUM OPINION

      Appellant George Myer Company, Inc. filed an unopposed motion to dismiss

this appeal. See TEX. R. APP. P. 42.1(a)(1). No opinion has issued. Accordingly, we

grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a), 43.2(f).
                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Massengale.




                                       2